DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 15 October 2020, filed 14 January 2021, with respect to the rejection(s) of claim(s) 1, 3-12, and 14-20 under 35 §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orlando (US 3774938).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-8, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2003/0139909 A1) in view of Orlando (US 3774938).

Regarding Claims 1 and 12, Ozawa discloses an apparatus and method for detecting an impact portion in a vehicle [Ozawa: ¶ [0014]: A mechanical ON/OFF accelerometer which is mounted on the transportation container for confirming a temporary impact acceleration is confirmed for its tripped state (when a temporary impact acceleration in excess of a predetermined value is applied to the mechanical ON/OFF accelerometer, the ON/OFF accelerometer is operated into a tripped state)], the apparatus comprising: a storage device [Ozawa: ¶ [0006]: among conventional apparatus for and methods of inspecting the soundness of transported objects while they are being transported and handled are measuring apparatus for storing the values of accelerations/frequencies applied to the objects being transported and times at which the accelerations/frequencies are applied] storing frequency band [Ozawa: ¶ [0207]: With respect to the temporary impact acceleration experience while the transporting vehicle is being traveling, acceleration magnitude 48, pulse duration 49, frequency 49a, acceleration raw waveform 48a, generated time 50, generated position/location 51 indicative of the traveling position on the map, and image 52 captured of a transportation status by the camera are simultaneously displayed on the screen of PC 36 or produced as printed output] and an amplitude range [Ozawa: ¶ [0131]: According to a seventeenth aspect of the present invention, the display means displays a list of processed results of temporary unsteady acceleration data as the sampled waveform data which are divided into a sequence of times, a sequence of maximum acceleration values, a sequence of pulse durations representing frequencies, and a sequence of pulse width bands representing frequency bands, and also displays, on the traveling route on the map displayed on the screen of the personal computer from a start of transportation to a present traveling position or a completion of transportation, the sequences in a traveling section which is specified when an input to specify a traveling section by clicking starting and ending points thereof, an input to specify a traveling section by entering place names at starting and ending points on the map, or an input to enter actual traveling times at starting and ending points of a traveling section is entered]  for each impact portion of the vehicle [Ozawa: FIG. 18; and ¶ [0211]: If necessary, when circle 63 as acceleration generated position/location 63 is clicked (64), acceleration raw waveform display output 65 is output together with unaccepted range display 65a, and a CCD camera image at the time is displayed as image display output 65b after the click on the screen of PC 36 or produced as printed output].; an impact sensor configured to measure a time domain value which corresponds to an impact applied to the vehicle [Ozawa: ¶ [0206]: Specifically, while the transporting vehicle is actually traveling, if an applied acceleration exceeds a certain trigger acceleration, then the message of trigger impact acceleration detected 47 is immediately displayed on the route on the traveling map at generated position/location 51.  The displayed message includes generated time 50, acceleration magnitude 48, pulse duration 49 of the acceleration, and frequency 49a of the acceleration converted from the pulse duration]; and a controller configured to: convert the time domain value into a frequency domain value, and detect a location at least one impact portion on the vehicle based on a frequency characteristic of the impact [Ozawa: ¶ [0206]: frequency of the acceleration converted from the pulse duration; and ¶ [0090]: It is preferable to transmit measured waveform data for confirming the quality of an object being transported, i.e., temperature, humidity, gas concentration, acceleration/pulse duration (frequency) data in excess of trigger levels, and time and location data representing the times when and locations where those data are produced, to a server via a dedicated or general wired or wireless communication network, and to confirm those measured data supplied from the server through the Internet Web bidirectionally in real-time at a control center in the object monitoring office or on a PC of inspecting personnel].
Ozawa may not explicitly disclose wherein the impact portion includes parts constituting an exterior of the vehicle.
However, Orlando discloses an apparatus and method for detecting an impact portion in a vehicle, the apparatus comprising: an impact sensor configured to measure a time domain value which corresponds to an impact applied to the vehicle [Orlando: Col. 6, ll. 53-61: As has been previously stated, the sensor is mounted on a portion of the vehicle which comes to rest in a time period which is short compared to the decelerating time of the occupant compartment.  In such a location, it has been shown that the amplitude of the deceleration pulse is not a reliable indication of crash severity--crash severity being a measure of injury--to the vehicle occupant]; and a controller configured to: convert the time domain value into a frequency domain value, and detect a location of at least one impact portion on the vehicle based on a frequency characteristic of the impact [Orlando: Col. 7, ll. 16-47: The value of W is given by the well-known relationship W = .sqroot.K/M, where K is the elastic constant of the spring and M is the mass supported on the spring (and in this case, it includes not only the supported mass, but also the total mass of the restraining springs).  The selection of W is basic to this invention as will be shown by a table of values.  Impulses which are comparable to or shorter than the natural period of the spring mass arrangement introduce only that amount of error in the measurement of true velocity which is desirable and necessary in a sensor.  If the sensor responded perfectly to a change in velocity, it would actuate whenever a predetermined change in velocity of the vehicle occurred, such as that due to normal vehicle braking.  This is clearly undesirable.  It can be further shown that for a "hard" crash, such as a crash into a rigid barrier, actuation should occur at a lower speed and in a faster time than in a "soft" crash, such as into the side of another vehicle.  It is a feature of this invention that by a proper combination of resonant frequency, mass distance to the contacts, and location and orientation of the sensor, the sensor can be designed to actuate under different crash conditions in different times and different velocities so that in each case it can subject the occupant of the vehicle to an impact severity which is approximately equal in spite of the large variations in impact conditions.  
(19)   A quantitative measure of crash severity can be assigned by describing the shape and time duration of the acceleration pulse for a given velocity change.  Experience has shown that a "hard" or barrier crash is often represented by a damped sine wave of a period of oscillation, .tau., of 4 to 8 milliseconds.  A "soft" crash can be represented by a haversine.  Experience has shown that most crashes have a deceleration pulse that lies somewhere between the damped sine wave and a haversine.  The calculated values of threshold velocity and actuation times of a particular sensor experiencing these two inputs for various input time constants, .tau., are presented in the following table which shows the firing times for various pulse periods for a sensor calibrated to fire at a change in velocity of 11 mph], wherein the impact portion includes parts constituting an exterior of the vehicle [Orlando: FIG. 1; and Abstract: A velocity responsive sensor operative upon impact engagement of a vehicle with an obstacle to sense the total change in vehicle velocity in a short deceleration time period and actuate the occupant restraint prior to the onset of significant deceleration of the occupant compartment of the vehicle if the change in vehicle velocity is greater than a predetermined value].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the collision detection for containers of Ozawa with the collision detection of vehicles with Orlando in order to improve occupant restraint performance.

Regarding Claims 3 and 14, Ozawa in view of Orlando disclose(s) all the limitations of Claims 1 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Ozawa in view of Orlando discloses wherein the controller is configured to detect the impact portion corresponding to the frequency domain value based on the frequency band and the amplitude range for each impact portion of the vehicle [Ozawa: FIG. 17 and 18; and ¶ [0237]: sampled and processed waveform data are displayed selectively in different sequences including time sequence 130, increasing numerical value sequence (maximum G value sequence) 131, and if, acceleration data are impact acceleration data, pulse duration sequence (frequency sequence) 132, and pulse width bands (frequency bands)].

Regarding Claims 6 and 17, Ozawa in view of Orlando discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
[Ozawa: FIG. 17; and ¶ [0096]: If measured data in excess of a trigger level can be displayed over a map and the distance traveled from the start of the transportation can also be displayed, then the location of the transported object can be identified over the map on the PC screen together with the measured waveform data tending to affect the object being transported.  The positional information thus displayed makes it possible to avoid any problematic routes in a future transportation plan, and also to indicate the identified position to a following transporting vehicle which is actually traveling.  The following transporting vehicle can then limits its speed to lower any accelerations applied to the transported object, thus keeping the soundness of the object in a desired level].

Regarding Claims 7 and 18, Ozawa in view of Orlando discloses all the limitations of Claims 6 and 17, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Ozawa in view of Orlando discloses wherein the controller is configured to set the frequency band and the amplitude range for each impact portion in consideration of the driving distance of the vehicle [Ozawa: ¶ [0225]: The acceleration chronology frequency distribution is effective to recognize a frequency distribution of generated accelerations indicative of whether the acceleration frequency distribution is greater than a predetermined value depending on actual traveled distance 104, i.e., falls within unaccepted range 107b, making it possible to determine during the traveling a frequency distribution of generated temporary and continuous accelerations depending on actual traveled distance].

Regarding Claim 8, Ozawa in view of Orlando discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Ozawa in view of Orlando discloses further comprising a black box configured to capture at least one impact image [Ozawa: ¶ [0117]].


Claims 4, 5, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Orlando as applied to claims 1 and 12 above, and further in view of Bonhoure et al. (US 2014/0085113 A1).

Regarding Claims 4 and 15, Ozawa in view of Orlando disclose(s) all the limitations of Claims 1 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Ozawa in view of Orlando do/does not explicitly disclose wherein the storage device stores a frequency band and an amplitude range for each impact portion according to a model year of the vehicle.
However, Bonhoure discloses wherein the storage device stores a frequency band and an amplitude range for each impact portion according to a model year of the vehicle [Bonhoure: ¶ [0049]: the smart phone 9 can be coupled to the Internet 10 and to the database 11.  From the database 11 data can be downloaded with said comparison signal.  The comparison signal represents the predefined beep which is output by the speakers 7, 8.  Thus, the comparison signal includes the predefined frequency spectrum with a predefined amplitude, as shown in FIG. 5, for example.  The received acoustic sound can then be compared with the comparison signal to detect the beep.  The comparison signal is downloaded for the given vehicle model as well as for the given vehicle's year of manufacture].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the vehicle monitoring system of Ozawa in view of Orlando with the make and model specific detail of Bonhoure in order to improve accuracy of the system.
	
Regarding Claims 5 and 16, Ozawa in view of Orlando and Bonhoure disclose(s) all the limitations of Claims 4 and 15, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Ozawa in view of Orlando and Bonhoure discloses wherein the controller is configured to set the frequency band and the amplitude range for each impact portion in consideration of the model year of the vehicle [Bonhoure: ¶ [0049]].


Claims 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa and Orlando as applied to claims 1, 8, and 12 above, and further in view of Goto (US 2018/0241786 A1).

Regarding Claim 9, Ozawa in view of Orlando discloses all the limitations of Claim 8, and is analyzed as previously discussed with respect to that claim.

However, Goto discloses wherein the controller is configured to set a file name of the at least one impact image by date and time and for each impact portion [Goto: ¶ [0043]: In the example in FIG. 5, an image file name (image data) "ABC.jpeg" indicates a user name "Tanaka," processing information "PJS projection," a date and time "Jun.  27, 2015 12:12:00," and a processing state "unused," for example].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known format of image file naming to include the time and date of Goto to the vehicle monitoring system of Ozawa in view of Orlando in order to better organize data for later retrieval and reference.

Regarding Claims 11 and 20, Ozawa in view of Orlando discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Ozawa may not explicitly disclose further comprising a communicator configured to transmit information about the at least one impact portion to a smartphone of a user or various display devices in the vehicle.
However, Goto discloses further comprising a communicator configured to transmit information about the at least one impact portion to a smartphone of a user or various display devices in the vehicle [Goto: ¶ [0048]: smart phone].

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Orlando and Goto as applied to claims 9 and 12 above, and further in view of Lee (US 2016/0110358 A1).

Regarding Claims 10 and 19, Ozawa in view of Orlando and Goto disclose(s) all the limitations of Claims 9 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Ozawa in view of Orlando and Goto discloses further comprising steps of: setting a file name of an impact image by date and time and for each impact portion [Goto: ¶ [0043]].
Ozawa in view of Orlando and Goto do/does not explicitly disclose generating a folder for each impact portion and separately storing the impact image according to the impact portion.
However, Lee discloses generating a folder for each impact portion and separately storing the impact image according to the impact portion [Lee: ¶ [0311]: For example, referring to FIG. 31, when the first device 100 receives a first interest event-related image and a second interest event-related image, the first device 100 may generate a first interest event folder 3110 and a second interest event folder 3120 in an image management application (e.g., a gallery application, etc.), and may store the first interest event-related image in the first interest event folder 3110 and may store the second interest event-related image in the second interest event folder 3120].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known format of creating folders for separate events being 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482